Citation Nr: 1723392	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a spine condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1957 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Republic of Puerto Rico.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The Veteran's claims require additional development.  He has made credible assertions of persistent symptoms since service.  His STRs appear to be lost, however, he has argued-correctly-the clinical reports are not required and that he can provide details from his memory in support of his claim.  He has asked for VA examinations, however, none were scheduled.  On remand, he shall be given VA examinations for opinions on whether he has a TBI, a back diagnosis, or migraines, and if so, whether they are related to service.

In regard to records for service, the most recent (May 2010) PIES request result indicates that a search for records could not be conducted, as information on the complete organization, company, battery, and battalion was required.  The notification letter the Veteran was sent did not advise or ask him to provide this specific information.  On remand, another attempt at searching for records shall be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Advise the Veteran that searches for his records have not been successful because information on the complete organization, company, battery, and battalion must be provided.  Ask him to provide this information, if possible.  If he does, conduct another search for STRs.

2.  After a reasonable time, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that residuals of a traumatic brain injury, if diagnosed, are related to service.

The examiner is asked to conduct an examination including diagnostic testing and provide an opinion on whether the Veteran has a TBI or symptoms that suggest, as likely as not, that he had a TBI.

The examiner is advised that, at present, his STRs are unavailable.  This is not dispositive of the claim.  The examiner is asked to elicit from the Veteran a detailed history of his injury in service and symptoms since service.  He asserts he fell backward while in training and lost consciousness.  He asserts having headaches and memory problems since then.  The examiner is asked to provide an opinion on whether the Veteran's theory of causation is as likely as not when also considering his description of the incident.  The examiner is asked to refrain from making credibility judgments and advised that an opinion based solely on a lack of service records will be returned.

All opinions should be supported with explanation.

3.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's headaches or migraines are related to his service.  

The examiner is advised that, at present, his STRs are unavailable.  This is not dispositive of the claim.  The examiner is asked to elicit from the Veteran a detailed history of his injury in service and symptoms since service.  He asserts having headaches since service, which he attributes to hitting his head and losing consciousness.  The examiner is asked to provide an opinion on whether the Veteran's theory of causation is as likely as not when also considering his description of the incident.  The examiner is asked to refrain from making credibility judgments and advised that an opinion based solely on a lack of service records will be returned.

All opinions are to be supported with explanation.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any spinal diagnosis is related to service.

The examiner is advised that, at present, his STRs are unavailable.  This is not dispositive of the claim.  The examiner is asked to elicit from the Veteran a detailed history of his injury in service and symptoms since service.  The examiner is asked to provide an opinion on whether the Veteran's theory of causation is as likely as not when also considering his description of the incident.  The examiner is asked to refrain from making credibility judgments and advised that an opinion based solely on a lack of service records will be returned.

All opinions are to be supported by explanation.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




